Citation Nr: 1627984	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.   09-44 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a disability manifested by chest wall pain. 

3. Entitlement to service connection for a left rib disability, claimed as a left rib contusion.

4. Entitlement to service connection for a left shoulder disability, claimed as a rotator cuff condition.

5. Entitlement to service connection residuals of a nasal fracture, to include a deviated septum, sinusitis, and/or rhinitis. 




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1999 and from August 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued a March 2007 denial of the claims on appeal after new evidence was submitted within the appeal period.  Jurisdiction for the Veteran's claims was subsequently transferred to the RO in New Orleans, Louisiana, prior to certification to the Board.

This matter was previously before the Board in September 2015, at which time the claim of entitlement to service connection for hypertension was granted, and the remaining issues were remanded in light of the Veteran's request for a Board hearing. See VA Form 9.  In October 2015 correspondence, the Veteran withdrew his request for a Board hearing. See October 2015 Report of General Information.  

The issues of entitlement to service connection for a left shoulder disability, sleep apnea, and residuals of a nasal fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a chronic disability manifested by chest pains.

2. The Veteran does not have a chronic disability manifested by left rib pain, and/or any residuals of a left rib contusion. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left rib disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for entitlement to service connection for a disability manifested by chest pains have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).  In this case, the RO provided all required notice in July 2006. Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2015).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran was provided with a VA examination in March 2015.  The examiner reviewed the Veteran's claims file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and considered whether a left rib disability and a disability manifested by chest pain should be diagnosed, supporting the conclusion with an explanation that was consistent with the remainder of the evidence of record.  The March 2015 VA examination report is adequate for the purpose of rendering a decision in this appeal. 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran ultimately declined the opportunity to present testimony before the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection - Chest Wall Pain and a Left Rib Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)(2015).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2015).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection presupposes a diagnosis of a current disability. See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997). 

Analysis 

With respect to the first element required for service connection, the existence of a present disability, the competent and probative evidence of record shows that the Veteran has not been diagnosed with a disability manifested by chest wall pain or a left rib disability contemporaneous to or during the filing of his claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service treatment records (STRs) show that the Veteran complained of chest pain on several occasions and was diagnosed with costochondritis and chest wall pain. See March 1998 and November 1990 STRs.  

With respect to the claimed left rib disability, STRs show that the Veteran sustained a left rib contusion while boxing. See December 1993 STRs.  

The remainder of STRs is silent as to any chronic chest pain condition or left rib contusion residuals.  

Post-service VA outpatient treatment records are also silent for any disabilities related to a left rib contusion or chest wall pain/costochondritis.  Notably, the majority of the records show that the Veteran denied chest pains when examined.  

The Veteran was afforded a VA examination in March 2015.  The examiner found no current left rib disability, or residuals of a left rib contusion, noting that the condition in-service was acute (described as "non-chronic" and currently "fully resolved").  With respect to the chest wall pain, no current disability manifested by chest pain, to include costochondritis, was diagnosed.  In fact, the Veteran expressly denied any pain, difficulty breathing, or any other residual effects of either of the claimed chest pain or left rib conditions.  The Veteran reported that these conditions were fully resolved.  

The Board recognizes that the Veteran complained of chest and rib pain in statements submitted along with his VA Form 9 in December 2012.  The Board wishes to make clear that it has no reason to doubt that he experienced such pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

To the extent that the Veteran has alleged, at any point during the course of this appeal, that he has a disability of chronic chest pain or left rib pain, the Board notes that the Veteran is entirely competent to report that he experiences (or, experienced) chest pain and left rib pain; however, he is not competent to associate his chest pain or left rib pain to a disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has provided guidance for determining what kind of lay evidence is competent evidence, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Board finds that the Veteran's lay statements regarding his chest and left rib symptoms are credible, a determination of whether his symptoms are manifestations of an identifiable underlying malady or condition is one for a medical professional, as such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a diagnosis of a disability manifested by chest pains or left rib pain are of no probative value. See 38 C.F.R. § 3.159(a)(1)(2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

As the evidence of record lacks any competent evidence that the Veteran has a disability manifested by chest wall pain, or a left rib disability the preponderance of medical and lay evidence of record is against the Veteran's claims. See 38 U.S.C.A. § 5107(b); Brammer . Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a disorder manifested by chest pain is denied. 

Service connection for a left rib disability is denied. 


REMAND

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  In December 2012 correspondence, he asserted that he went to sick call with complaints of tiredness and lethargy on multiple occasions between 1989 and 1991 (active duty); he also endorsed contemporaneous symptoms of snoring, weight gain, dizziness, chest pain, and blurry vision.  He stated that he began to take caffeine-type substances to counteract his loss of energy.  He reported that he was ultimately diagnosed with sleep apnea by a civilian doctor and at the VAMC in New Orleans in approximately 2004 or 2005. 

Service treatment records (STRs) show multiple complaints of dizziness and chest pain, as well as a notation of weight gain.  Post-service VA treatment records confirm a current sleep apnea diagnosis.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As noted, there is evidence of a currently diagnosed sleep apnea disorder.  Moreover, the Veteran is competent to report that he experienced potential sleep apnea-related symptoms such as snoring and lethargy during service and that he was diagnosed by a civilian doctor and VA shortly after service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand. See McLendon, supra. 

Additionally, based on the Veteran's statements, it appears that there are pertinent, outstanding treatment records from the VAMC in New Orleans (from 2004-2005) and from a private physician who treated the Veteran for sleep apnea in approximately 2004-2005.  Attempts to obtain these records should be made upon remand.  




Left Shoulder 

The Veteran seeks service connection for a left shoulder disability.  Service treatment records clearly show that the Veteran was treated on multiple occasions for left shoulder pain following a boxing incident.  An October 2001 MRI of the left shoulder revealed calcific tendinitis.  

Following service (and during the course of this appeal), VA treatment records show ongoing complaints of left shoulder pain; a November 2008 MRI showed evidence of degenerative changes in the AC joint, as well as tendinosis of the rotator cuff tendon.  

The Veteran underwent a VA shoulder examination in March 2015.  The VA examiner found that the Veteran's left shoulder was normal and no shoulder diagnosis was provided.  The VA examiner declined to provide an opinion in light of the "subjective" symptoms and normal objective examination.  

The Board finds the March 2015 VA examination to be incomplete and requires clarification, in light of the Veteran's complaints of ongoing shoulder pain and diagnoses of degenerative changes (arthritis) and tendinosis during the course of this appeal. See McClain, supra.  Accordingly, upon remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of any left shoulder disability diagnosed during the course of the appeal, to include degenerative disease and tendinosis.  See Barr, supra. 

Residuals of a Broken Nose, to Include Sinusitis

The Veteran seeks service connection for residuals of a broken nose.  An April 1994 Report of Medical History reflects that the Veteran was a member of the All-Marine boxing team and that he sustained a broken nose during training; he reported that he received treatment at the Olympic training center at that time.  Thereafter, STRs are replete with references to bronchitis, upper respiratory infections, and rhinitis.  

Following service, VA treatment records in July 2008 noted a left deviated septum and complaints of sinus headaches/congestion (see January 2014 VA treatment records).  The Veteran underwent a VA examination in March 2015.  At that time, he reported having at least three sinus infections every year since he broke his nose in-service.  The examiner diagnosed sinusitis and rhinitis and provided a negative nexus opinion; his sole reasoning was that the condition in-service was acute and that there had been no chronicity of care. 

The Board finds that another VA examination/opinion addressing the nature and etiology of any nasal fracture residuals should be obtained.  Indeed, the March 2015 examiner entirely failed to address the in-service findings pertaining to upper respiratory problems subsequent to the nasal fracture, as well as the post-service findings pertaining to ongoing sinus problems and a deviated septum.  As the opinion does not adequately address these matters, the Board finds that a new VA examination/opinion should be obtained upon remand. See Barr, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for sleep apnea since his separation from active duty service in January 2003 (both VA and private) and any updated treatment VA treatment records related to the Veteran's sleep apnea, left shoulder, and residual nasal fracture disabilities.  This should include a specific request for records from the VAMC in New Orleans dated from 2003 to 2008, and records from the civilian physician who initially diagnosed sleep apnea in 2004 or 2005.  After securing any necessary releases, the RO should obtain these records.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the currently diagnosed sleep apnea.  The electronic claims folder, to include VBMS and Virtual VA, must be reviewed in conjunction with the examination.

The examiner is asked to provide an opinion addressing the following questions: 

a)  Is there a medically sound basis to attribute the onset of the Veteran's diagnosis of sleep apnea to any (or all) of the symptoms of dizziness, chest pain, weight gain, snoring, lethargy, and daytime tiredness, which were experienced by the Veteran during service?

b)  Is there a medically sound basis to causally or etiologically relate any (or all) of the symptoms of dizziness, chest pain, weight gain, snoring, lethargy, and daytime tiredness, which were experienced by the Veteran during service, to his current diagnosis of sleep apnea?

A fully articulated medical rationale for each opinion must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, to include the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left shoulder condition (which were present during the course of this appeal), to specifically include left shoulder degenerative changes, calcified tendinitis of the left shoulder, and tendinosis of the left rotator cuff.  The electronic claims folder, to include VBMS and Virtual VA, must be reviewed in conjunction with the examination.

The examiner is asked to provide an opinion addressing the following questions: 

a)  Is there a medically sound basis to attribute the onset of any left shoulder condition, to include left shoulder degenerative changes, calcified tendinitis of the left shoulder, and tendinosis of the left rotator cuff, to any (or all) of the following: (1) the physicality of boxing competition in service; (2) the symptoms of, and the treatment on multiple occasions for, left shoulder pain following boxing competition in service; and (3) the Veteran's account of ongoing shoulder pain after service?

b)  Is there a medically sound basis to causally or etiologically relate any (or all) of the following: (1) the physicality of boxing competition in service; (2) the symptoms of, and treatment on multiple occasions for, left shoulder pain following boxing competition in service; and (3) the Veteran's account of ongoing shoulder pain after service, to any left shoulder condition, to include left shoulder degenerative changes, calcified tendinitis of the left shoulder, and tendinosis of the left rotator cuff?

A fully articulated medical rationale for each opinion must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, to include the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current residuals of a nasal fracture, to include nasal deviation, sinusitis, and/or rhinitis.  The electronic claims folder, to include VBMS and Virtual VA, must be reviewed in conjunction with the examination.

After conducting a thorough examination of the Veteran, please provide an opinion addressing the following:

a) Describe the nature of the Veteran's residuals of a nasal fracture, to include deviated nasal septum, sinusitis, and/or rhinitis.  For each residual condition identified, has the Veteran shown such a condition at any time from November 2007 to the present?  In answering this question, the examiner should resolve the 2008 clinical findings of a left deviated septum, as well as the March 2015 VA examination findings of sinusitis and rhinitis. 

b) To the extent that the Veteran has shown residuals of a nasal fracture, to include deviated septum, sinusitis, and/or rhinitis, at any time from November 2007 to the present, is it at least as likely as not (a 50% or greater probability) that any such residual either began during or was otherwise caused by any period of active duty service.  Please accept, as a sufficient fact, that the Veteran fractured his nose as a result of a boxing injury in-service, which is based on the places, types and circumstances of this Veteran's service as a member of the All-Marine boxing team.

A fully articulated medical rationale for each opinion must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, to include the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

5. Then re-adjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


